Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/21 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson (WO 2020/064512), as disclosed in the IDS.

As to claim 1, Ericsson teaches an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to (Ericsson, Pg 22 L16-25 Fig 2 Pg 23 L15-25, a WD 22 for wireless communication): 
receive, from a base station, a downlink communication indicating one or more dynamically scheduled control resource sets (CORESETs) over which one or more repetitions of a downlink control channel are scheduled (Ericsson, Pg 30 L3-20, the WD22 is configured via receipt on configuration from network node 16 where multiple CORESETs are configured and a repetition set configured across the CORESET for a PDCCH); 
receive, from the base station, the one or more repetitions of the downlink control channel over the one or more dynamically scheduled CORESETs (Ericsson, Fig 9 S128 and Pg. 30 L7-38 Pg. 28 L25-30, receiving the multiple repetitions of the PDCCH over the CORESET); and 
combine the one or more repetitions of the downlink control channel to decode the downlink control channel (Ericsson, Pg. 29 L 11-15, combining the repetitions of PDCCH to better decode).

As to claim 2, Ericsson teaches wherein the downlink communication includes one of a downlink control information (DCI) (Ericsson, Pg. 29 L 14-17, the downlink communication includes DCI).

As to claim 3, Ericsson teaches wherein the downlink communication indicates a number of repetitions in the one or more repetitions of the downlink control channel, wherein the one or more processors are configured to receive the one or more repetitions of the downlink control channel based on the number of repetitions (Ericsson, Pg. 37 L14, a maximum number of repetitions of a PDCCH is defined. Pg. 30 L3, receiving the receptions based on the maximum number).

As to claim 4, Ericsson teaches wherein the downlink communication indicates one or more CORESET identifiers of the one or more CORSETS across which the one or more repetitions of the downlink control channel are transmitted (Ericsson, Pg. 30 L25 the configuration contains the ID of the CORESETS), wherein the one or more processors are configured to receive the one or more repetitions of the downlink control channel over resources based on the one or more CORESET identifiers or search space set identifiers (Ericsson, Pg. 30 L3, receiving the receptions based on the configuration).

As to claim 5, Ericsson teaches wherein the one or more CORESET identifiers or search space set identifiers correspond to static CORESET identifiers (Ericsson, Pg. 30 L25 the configuration contains the ID of the CORESETS). 

As to claim 6, Ericsson teaches wherein the one or more CORESET identifiers or search space identifiers include a single CORESET identifier or search space set identifier for multiple ones of the one or more repetitions of the downlink control channel, wherein the one or more processors are configured to receive at least the multiple ones of the one or more repetitions of the downlink control channel based on the single CORESET identifier or search space set identifier (Ericsson, Pg. 31 L17-27, a single coresetID for the CORESET containing multiple repetitions of the PDCCH candidate).

As to claim 7, Ericsson teaches wherein the downlink communication indicates multiple control channel candidate indices or aggregation levels based on which the one or more repetitions of the downlink control channel are transmitted (Ericsson, Pg. 15 L1-20, the communication indicates multiple aggregation levels in first and second CORESETS), wherein the one or more processors are configured to receive the one or more repetitions of the downlink control channel at least in part by performing blind decoding for the one or more repetitions of the downlink control channel in resources associated with the multiple control channel candidate indices or based on the aggregation levels (Ericsson, Pg. 32 L 1-7, blind decoding is performed base don the received PDCCH for the repetitions associated with the aggregation levels Pg.15 L1-20) 

As to claim 8, Ericsson teaches wherein the downlink communication indicates one or more transmission configuration indicator (TCI) states associated with the one or more repetitions of the downlink control channel, wherein the one or more processors are configured to receive the one or more repetitions of the downlink control channel based on the one or more TCI states (Ericsson, Pg. 30 L 7-16, one or more TCI states are associated with the PDCCH candidate).

As to claim 9, Ericsson teaches wherein the one or more TCI states include a single TCI state for multiple ones of the one or more repetitions of the downlink control channel, wherein the one or more processors are configured to receive at least the multiple ones of the one or more repetitions of the downlink control channel based on the single TCI state (Ericsson, Pg. 30 L 7-16, a TCI state is associated with the PDCCH candidate with multiple repetitions).

As to claim 11, Ericsson teaches wherein the downlink communication indicates multiple transmission configuration indicator (TCI) states associated with the one or more repetitions of the downlink control channel, wherein the one or more processors are configured to receive the one or more repetitions of the downlink control channel as a first repetition of the downlink control channel based on a first TCI state and a second repetition of the downlink control channel based on a second TCI state (Ericsson, Pg. 30 L 7-16, multiple TCI states where each TCI state is associated with reception of a different PDCCH candidate).

As to claim 12, Ericsson teaches wherein the one or more processors are further configured to receive the first repetition and the second repetition based on a received configuration (Ericsson, Pg. 13 L32- Pg. 14 L5, receiving the repetitions over the configurations of the multiple PDCCH transmissions).

As to claim 13, Ericsson teaches wherein the one or more processors are further configured to receive, based on a pattern, multiple instances of the first repetition based on the first TCI state or the second repetition based on the second TCI state based on a received configuration (Ericsson, Pg. 13 L32- Pg. 14 L5, receiving the repetitions over the configurations of the multiple PDCCH transmissions Pg. 30 L7-16, the repetitions each associated with a TCI state).

As to claim 14, Ericsson teaches wherein the downlink communication indicates multiple transmission configuration indicator (TCI) states associated with the one or more repetitions of the downlink control channel, wherein the one or more processors are configured to receive the one or more repetitions of the downlink control channel as a repetition of the downlink control channel based on a first TCI state and based on a second TCI state (Ericsson, Pg. 13 L32- Pg. 14 L5, receiving the repetitions over the configurations of the multiple PDCCH transmissions Pg. 30 L7-16, the repetitions each associated with a TCI state)..

As to claim 15, Ericsson teaches wherein the one or more processors are further configured to receive the repetition based on the first TCI state and the second TCI state based on a received configuration (Ericsson, Pg. 13 L32- Pg. 14 L5, receiving the repetitions over the configurations of the multiple PDCCH transmissions Pg. 30 L7-16 the repetition for each TCI state).

As to claim 16, Ericsson teaches wherein the one or more processors are further configured to receive, based on a pattern, the repetition based on the first TCI state and the second TCI state based on a received configuration (Ericsson, Pg. 13 L32- Pg. 14 L5, receiving the repetitions over the configurations of the multiple PDCCH transmissions Pg. 30 L7-30 the repetition for each TCI state and the pattern being an ID).

As to claim 17, Ericsson teaches an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver (Ericsson, Pg 22 L16-25 Fig 2 Pg 23 L15-25, a network node 16 for wireless communication), wherein the one or more processors are configured to:
 transmit, to a user equipment (UE), a downlink communication indicating one or more dynamically scheduled control resource sets (CORESETs) over which one or more repetitions of a downlink control channel are scheduled (Ericsson, Pg 30 L3-20, the WD22 is configured via receipt on configuration from network node 16 where multiple CORESETs are configured and a repetition set configured across the CORESET for a PDCCH); and 
 transmit, to the UE, the one or more repetitions of the downlink control channel over the one or more dynamically scheduled CORESETs (Ericsson, Fig 9 S128 and Pg. 30 L7-38 Pg. 28 L25-30, transmitting the multiple repetitions of the PDCCH over the CORESET).

As to claim 18, Ericsson teaches wherein the downlink communication includes one of a downlink control information (DCI) (Ericsson, Pg. 29 L 14-17, the downlink communication includes DCI).

As to claim 19, Ericsson teaches wherein the downlink communication indicates a number of repetitions in the one or more repetitions of the downlink control channel, wherein the one or more processors are configured to transmit the one or more repetitions of the downlink control channel based on the number of repetitions (Ericsson, Pg. 37 L14, a maximum number of repetitions of a PDCCH is defined. Pg. 30 L3, receiving the receptions based on the maximum number).

As to claim 20, Ericsson teaches wherein the downlink communication indicates one or more CORESET identifiers of the one or more CORESETs or search space set identifiers across which the one or more repetitions of the downlink control channel are transmitted (Ericsson, Pg. 30 L25 the configuration contains the ID of the CORESETS), wherein the one or more processors are configured to transmit the one or more repetitions of the downlink control channel over resources for transmitting the one or more repetitions of the downlink control channel based on the one or more CORESET identifiers or search space set identifiers (Ericsson, Pg. 30 L3, receiving the receptions based on the configuration).

As to claim 21, Ericsson teaches wherein the one or more CORESET identifiers or search space set identifiers correspond to static CORESET identifiers (Ericsson, Pg. 30 L25 the configuration contains the ID of the CORESETS).

As to claim 22, Ericsson teaches wherein the one or more CORESET identifiers or search space identifiers include a single CORESET identifier or search space set identifier for multiple ones of the one or more repetitions of the downlink control channel, wherein the one or more processors are configured to transmit at least the multiple ones of the one or more repetitions of the downlink control channel based on the single CORESET identifier or search space set identifier (Ericsson, Pg. 31 L17-27, a single coresetID for the CORESET containing multiple repetitions of the PDCCH candidate).

As to claim 23, Ericsson teaches wherein the downlink communication indicates multiple control channel candidate indices or aggregation levels based on which the one or more repetitions of the downlink control channel are transmitted (Ericsson, Pg. 15 L1-20, the communication indicates multiple aggregation levels in first and second CORESETS).

As to claim 24, Ericsson teaches wherein the downlink communication indicates one or more transmission configuration indicator (TCI) states associated with the one or more repetitions of the downlink control channel, wherein the one or more processors are configured to transmit the one or more repetitions of the downlink control channel based on the one or more TCI states (Ericsson, Pg. 30 L 7-16, one or more TCI states are associated with the PDCCH candidate).

As to claim 25, Ericsson teaches wherein the one or more TCI states include a single TCI state for multiple ones of the one or more repetitions of the downlink control channel, includes a first TCI state and a second TCI state for a first repetition of the downlink control channel, or includes a first TCI state for a first repetition of the downlink control channel and a second TCI state for a second repetition of the downlink control channel (Ericsson, Pg. 30 L 7-16, multiple TCI states where each TCI state is associated with reception of a different PDCCH candidate).

As to claim 26, Ericsson teaches a method for wireless communication (Ericsson, Pg 22 L16-25 Fig 2 Pg 23 L15-25, a method at a WD 22 for wireless communication), comprising: 
receiving, from a base station, a downlink communication indicating one or more dynamically scheduled control resource sets (CORESETs) over which one or more repetitions of a downlink control channel are scheduled (Ericsson, Pg 30 L3-20, the WD22 is configured via receipt on configuration from network node 16 where multiple CORESETs are configured and a repetition set configured across the CORESET for a PDCCH); 
receiving, from the base station, the one or more repetitions of the downlink control channel over the one or more dynamically scheduled CORESETs (Ericsson, Fig 9 S128 and Pg. 30 L7-38 Pg. 28 L25-30, receiving the multiple repetitions of the PDCCH over the CORESET); and 
combining the one or more repetitions of the downlink control channel to decode the downlink control channel (Ericsson, Pg. 29 L 11-15, combining the repetitions of PDCCH to better decode).

As to claim 27, Ericsson teaches wherein the downlink communication includes one of a downlink control information (DCI) (Ericsson, Pg. 29 L 14-17, the downlink communication includes DCI).

As to claim 28, Ericsson teaches wherein the downlink communication indicates a number of repetitions in the one or more repetitions of the downlink control channel, wherein receiving the one or more repetitions of the downlink control channel is based on the number of repetitions (Ericsson, Pg. 37 L14, a maximum number of repetitions of a PDCCH is defined. Pg. 30 L3, receiving the receptions based on the maximum number).

As to claim 29, Ericsson teaches a method for wireless communication (Ericsson, Pg 22 L16-25 Fig 2 Pg 23 L15-25, a method at a network node 16 for wireless communication), comprising: 
transmitting, to a user equipment (UE), a downlink communication indicating one or more dynamically scheduled control resource sets (CORESETs) over which one or more repetitions of a downlink control channel are scheduled (Ericsson, Pg 30 L3-20, the WD22 is configured via receipt on configuration from network node 16 where multiple CORESETs are configured and a repetition set configured across the CORESET for a PDCCH); and 
transmitting, to the UE, the one or more repetitions of the downlink control channel over the one or more dynamically scheduled CORESETs (Ericsson, Fig 9 S128 and Pg. 30 L7-38 Pg. 28 L25-30, transmitting the multiple repetitions of the PDCCH over the CORESET).

As to claim 30, Ericsson teaches wherein the downlink communication includes one of a downlink control information (DCI) or a media access control (MAC) control element (CE).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bagheri et al (Pub No: 2020/0314881) [0163-0181]
Vilaipornsawai et al (Pub No: 2020/0106559) [0227]
Park et al (Pub No: 2020/0100223) [0120]



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469